Exhibit 10.1

                    , 2010

[Name]

[Title]

 

Re: WESTLAKE CHEMICAL CORPORATION

LONG-TERM CASH PERFORMANCE AWARD

Dear:

Westlake Chemical Corporation (the “Company”) is pleased to notify you that you
have been granted an award for the 2010-2012 performance cycle with a target
value of $                         (“Performance Award”). This Performance Award
is granted effective                     , 2010 (the “Grant Date”), subject to
the following terms and conditions:

 

  1. Relationship to Plan. This Performance Award is subject to all of the
terms, conditions and provisions of the Westlake Chemical Corporation 2004
Omnibus Incentive Plan (the “Plan”) and administrative interpretations
thereunder, if any, which have been adopted by the Administrator and are in
effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.

 

  2. Payment Schedule.

 

  (a) The amount of the Performance Award shall be calculated based on the
Company’s achievement of certain performance conditions, as set forth on Exhibit
A (the “Performance Condition”) during the 2010-2012 performance cycle, which is
the period from January 1, 2010 through December 31, 2012. The Performance Award
shall be paid to you in cash as soon as practicable following the date the
Administrator determines to what extent the Performance Conditions were
satisfied, provided, however, that you are employed by the Company or any of its
Subsidiaries on such payment date.

For the avoidance of doubt, you must be in continuous regular, full-time
employment with the Company or any of its Subsidiaries from the Grant Date
through the date this Performance Award is paid in order to be eligible to
receive this Performance Award.

 

  (b) The Performance Award shall be paid to you at the target level,
irrespective of the limitations set forth in subparagraph (a) above, in the
event of your termination of employment with the Company or any of its
Subsidiaries due to death, with such amount multiplied by a fraction, the
numerator of which is the number of days of employment with the Company or any
of its Subsidiaries you completed after December 31, 2009 and prior to your
death, and the denominator of which is the total number of days in the period
from January 1, 2010 through December 31, 2012. Such Performance Award shall be
paid to your beneficiary within 70 days following your death.



--------------------------------------------------------------------------------

  3. Forfeiture of Performance Award. If your employment with the Company or any
of its Subsidiaries terminates other than by reason of death, your Performance
Award shall be forfeited.

 

  4. Withholding. At the time of the payment of the Performance Award, the
Company shall withhold an amount of cash equal to the amount necessary to
satisfy the minimum federal, state and local tax withholding obligation with
respect to this Performance Award.

 

  5. Assignment of Performance Award. Your rights under the Plan and this
Performance Award are personal; no assignment or transfer of your rights under
and interest in this Performance Award may be made by you other than by will or
by the laws of descent and distribution.

 

  6. No Employment Guaranteed. No provision of this Performance Award shall give
you any right to continued employment with the Company or any Subsidiary.

 

  7. Governing Law. This Performance Award shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.

 

  8. Section 409A. Any payments under this Performance Award are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4), and the provisions of this Performance Award shall be
administered, interpreted and construed accordingly.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

Performance Conditions

 

  1. Definition of Performance Condition. The Performance Condition for the
2010-2012 performance cycle shall be based on relative total shareholder return
(“TSR”) as compared to a peer group of companies. TSR means stock price growth
for a defined measurement period, with any dividends during such period being
reinvested. For purposes of determining TSR, the stock price shall be calculated
based on the daily average stock price for the trading days occurring during the
ninety-calendar-day period immediately prior to the beginning and end of the
measurement period. TSR shall be measured against the peer companies determined
by the Administrator and shall be based on a measurement period starting on
January 1, 2010 and ending on December 31, 2012 (the “Determination Date”).

 

  2. Calculation of Performance Award. The amount of the Performance Award shall
be determined as set forth on the following chart:

 

    

Threshold Performance

  

Target Performance

  

Maximum Performance

Payment Rate    25% of target value    100% of target value    200% of target
value

Performance Rate

(relative TSR)

   33.3% ile    50% ile    75% ile

As soon as practicable after the Determination Date, the Administrator shall
evaluate the level of achievement of the Performance Condition and if at least a
threshold level of the Performance Condition was achieved, the Administrator
shall certify the level of achievement of the Performance Condition in writing
and shall pay the amount of the Performance Award no later than April 1 after
the Determination Date.

The Performance Award for performance between Threshold Performance and Target
Performance, or between Target Performance and Maximum Performance, shall be
determined by linear interpolation between the values listed in the chart above.
However, in no event shall the amount potentially payable to you under this
Performance Award exceed the payment rate for Maximum Performance. For the
avoidance of doubt, if the Threshold Performance condition is not satisfied, no
amount shall be payable to you pursuant to this Performance Award.

 

  3. Adjustments. If a change in control of the Company occurs, and as a result
the Administrator determines that the relative TSR calculation would no longer
be fairly representative of the Company’s performance, the Administrator may
make such adjustments to the Performance Condition as it deems necessary in the
calculation of the Company’s TSR.

 

3